

THIS LEASE, made this 2nd day of February, 2010, by and between MERRITT-AB5,
LLC, hereinafter called "Landlord," and STEELCLOUD, INC., hereinafter called
"Tenant."


WITNESSETH, that in consideration of the rental hereinafter agreed upon and the
performance of all the conditions and covenants hereinafter set forth on the
part of the Tenant to be performed, the Landlord does hereby lease unto the said
Tenant, and the latter does lease from the former the following premises
(hereinafter sometimes called the "Premises"):
 
Being all those premises outlined in red on the Lease Plan attached hereto as
Exhibit B, said premises being approximately 3,461 rentable square feet. The
computation of the rentable square foot area of the premises to be made as
herein set forth shall be made by measuring from the primary inside face of the
perimeter glass to the centerline of the interior demising partitions the total
area of which is multiplied by 1.12 which represents the building core factor.
The Tenant space, being located within the building (hereinafter sometimes
called the "Building") known as "Merritt @ Ashbrook," situate on a parcel of
land (hereinafter sometimes called the "Property"), and situate in 20110
Ashbrook Place, Suite 130, Ashburn, Virginia 20147 which property is more fully
described on Exhibit A hereto.


for the term of one (1) year, beginning on the later to occur of the
following:  (i) February 15, 2010; or (ii) the date of substantial completion of
Landlord's Work, as set forth in Exhibit B, attached hereto; or (iii) the date
when Tenant occupies the Premises.  Landlord agrees that it will, at its sole
cost and expense, as soon as reasonably possible after the execution of this
Lease, commence and pursue to completion the Landlord's Work set forth on
Exhibit B.  The Premises shall be deemed to be substantially completed on the
date when Landlord or its architect notifies Tenant in writing that the Premises
are substantially complete, with the exception of minor items which do not
interfere with Tenant's installations and work in order to outfit the Premises
for Tenant's use.


This Lease is made subject to the following additional terms, covenants and
conditions:


1.            Rental.
(a)           As used herein, the "First Rental Year" shall mean the period from
the commencement of the Lease term to the end of the twelfth (12th) full
calendar month thereafter; subsequent Lease years shall commence on the first
(1st) day of the next month of the Lease term and on each anniversary
thereafter.  The rental rate shall be as follows:
 
Term:
 
Annual Rate:
   
Monthly Rate:
   
Per Sq. Ft.:
 
Year 1
  $ 77,872.50     $ 6,489.38     $ 22.50  

 
 
1

--------------------------------------------------------------------------------

 
 
Tenant covenants and agrees to pay all rentals reserved hereunder to Landlord,
without notice or demand, in advance, on the first (1st) day of each month
during the term of this Lease, without setoff or deduction. The rental for any
fractional monthly periods at the beginning or at the end of each Lease year
shall be prorated on a per diem basis and shall be payable on the date upon
which the Lease term commences, and on the first (1st) day of the last partial
month of the Lease term, respectively. Tenant covenants and agrees that it will
not prepay any rent more than one (1) month in advance without Landlord's prior
written consent.
(b)           All rentals shall be paid to MERRITT PROPERTIES, LLCc/o Merritt
2066 Lord Baltimore Drive, Baltimore, MD  21244, or at such other place or to
such appointee of the Landlord as the Landlord may from time to time designate
in writing.
(c)           Tenant covenants and agrees to pay the rental herein reserved and
each installment thereof promptly when and as due, without setoff or deduction
whatsoever.


2.           Use.


(a)           Tenant covenants and agrees to use and occupy the Premises solely
for the following purposes:   GENERAL OFFICE USE      Tenant agrees to comply
with all applicable zoning and other laws and regulations, and to provide and
install at its own expense any additional equipment or alterations required to
comply with all such laws and regulations as required from time to time.  Tenant
further agrees not to make, or cause or permit to be made, any use of the
Premises which shall constitute a nuisance or shall interfere with the rights of
other tenants in the Building to quietly enjoy, use and occupy the Premises
leased by them and the common areas of the Building.  Tenant will not permit,
allow or cause any public or private auction sales or sheriffs' or constables'
sales to be conducted on or from the Premises.
(b)           As used herein the “Parking Ratio” shall be equal to four (4)
parking spaces for each one thousand (1,000) square feet of total rentable area
within the premises.  Tenant agrees that at no time will the number of parking
spaces occupied by Tenant’s agents, employees and invitees exceed the Parking
Ratio.
 
 
2

--------------------------------------------------------------------------------

 

3.             Service and Utilities.


(a)           Provided that Tenant is not in default hereunder, Landlord agrees
to furnish to the Premises, as part of Operating Costs as further defined in
Section 6, electricity for normal desktop office equipment and normal copying
equipment, and lighting, heating, ventilation and air conditioning ("HVAC") as
required in Landlord's judgment for the comfortable use and occupancy of the
Premises.  Subject to the limitations set forth below, such utilities shall be
made available without additional charge between the hours of 8:00 a.m. to 6:00
p.m., Monday through Friday, and 8:00 a.m. to 12:00 noon on Saturday, except for
legal holidays.  If Tenant desires electricity or HVAC at any other time,
Landlord shall provide and shall bill Tenant for the same at Landlord's standard
chargestherefore (as established by Landlord from time to time, but which shall
not exceed the Landlord’s utility costs reasonably determined,) and Tenant shall
pay Landlord's charges therefor at the same time and in the same manner as is
provided for the payment of minimum rental hereunder.  Landlord shall also
maintain and keep lighted the common stairs, common entries and restrooms in the
Building.  Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the rent be abated by
reason of (i) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of the services to be furnished by
Landlord as set forth in this Lease; (ii) failure to furnish or delay in
furnishing any such services where such failure or delay is caused by accident
or any condition or event beyond the reasonable control of Landlord, or by the
making of necessary repairs or improvements to the Premises of the Building; or
(iii) the limitation, curtailment or rationing of, or restrictions on, use of
water, electricity, gas or any other form of energy serving the Premises or
Building.  Landlord shall not be liable under any circumstances for a loss of or
injury to property or business, however, occurring, through or in connection
with or incidental to failure to furnish any such services.  Tenant shall not
use heat-generating machines or equipment in the Premises which affect the
temperature otherwise maintained by the HVAC system without the prior written
consent of Landlord, and if such equipment is used, Landlord reserves the right
to install supplementary air conditioning units in the Premises and the cost
thereof, including the cost of installation, operation and maintenance thereof,
shall be paid by Tenant to Landlord upon demand by Landlord.
(b)           Tenant shall not, without the written consent of Landlord, use any
apparatus or device in the Premises, including, without limitation, electronic
data processing machines, punch card machines or machines using in excess of 120
volts, which consumes more electricity than is usually furnished or supplied for
the use of Premises as general office space, as determined by Landlord.  Tenant
shall not connect any apparatus with electric current except through existing
electrical outlets in the Premises.  Tenant shall not consume water or electric
current in excess of that usually furnished or supplied for the use of Premises
as general office space (as determined by Landlord) without first procuring the
written consent of Landlord, which Landlord may refuse, and in the event of
consent, Landlord may have installed a water meter or electrical current meter
in the Premises to measure the amount of water or electric current
consumed.  The cost of any such meter and of its installation, maintenance and
repair shall be paid for by Tenant and Tenant agrees to pay to Landlord promptly
upon demand for all such water and electric current consumed as shown by said
meters, at the rates charged for such services by the local public utility, plus
any additional expense incurred in keeping account of the water and electric
current so consumed.  If a separate meter is not installed, the excess cost for
such water and electric current shall be reestablished by Landlord from time to
time as its standard charges thereof.
(c)           Nothing contained in this Section shall restrict Landlord's right
to require at any time separate metering of utilities furnished to the
Premises.  In the event utilities are separately metered, Tenant shall pay
promptly upon demand for all utilities consumed at utility rates charged by the
local public utility, plus any additional expense incurred by Landlord in
keeping account of the utilities so consumed.  Tenant shall be responsible for
the maintenance and repair of any such meters at its sole cost.
(d)           Landlord shall furnish elevator service, lighting replacement for
building standard lights, restroom supplies, exterior window washing and
janitorial services in a manner than such services are customarily furnished to
comparable office buildings in the area.

 
3

--------------------------------------------------------------------------------

 


(e)           Specialty HVAC Maintenance: Tenant shall be required to obtain
maintenance contracts for any and all of Tenant's HVAC equipment and other
separate climate control equipment for any computer or similar equipment,
designed specifically for Tenant (e.g. for a computer or telephone room),
whether the same is existing as of the commencement date of this Lease or was
installed at a later date, by Landlord or by Tenant.  The costs incurred by
Tenant to maintain such specialty HVAC equipment shall be borne by
Tenant.  Should Tenant desire to have Landlord maintain such specialty HVAC
equipment, then the costs incurred by Landlord to maintain such equipment shall
be billed to Tenant as additional rent, and shall be payable by Tenant within
fifteen (15) days following receipt of the billing statement.


4.            Compliance With Laws.


Tenant covenants and agrees that it will, at its own expense, observe, comply
with and execute all laws, orders, rules, requirements, and regulations of any
and all governmental departments, bodies, bureaus, agencies and officers, and
all rules, directions, requirements, and recommendations of the local board of
fire underwriters and the fire insurance rating organizations having
jurisdiction over the area in which the Premises are situated, or other bodies
or agencies now or hereafter exercising similar functions in the area in which
the Premises are situated, in any way pertaining to the Premises or the use and
occupancy thereof.  In the event Tenant shall fail or neglect to comply with any
of the aforesaid laws, orders, rules, requirements, or recommendations, Landlord
or its agents may enter the Premises and take all such actions and do all such
work in or to the Premises as may be necessary in order to cause compliance with
such laws, orders, rules, requirements or recommendations, and Tenant covenants
and agrees to reimburse Landlord promptly upon demand for the expense incurred
by Landlord in taking such action and performing such work.


5.           Assignment and Subletting.


(a)           Tenant covenants and agrees not to assign this Lease, in whole or
part, nor sublet the Premises, or any part or portion thereof, nor grant any
license or concession for all or any part thereof, without the prior written
consent of the Landlord in each instance first had and obtained, which consent
shall not be unreasonably withheld.  If such assignment or subletting is
permitted, Tenant shall not be relieved from any liability whatsoever under this
Lease.  In the event that the amount of the rent or other consideration to be
paid to the Tenant by any assignee or sublessee is greater than the rent
required to be paid by the Tenant to the Landlord pursuant to this Lease, Tenant
shall pay to Landlord, fifty percent (50%) ofany such excess as is received by
Tenant from such assignee or sublessee.  Any consent by Landlord to an
assignment or subletting of this Lease shall not constitute a waiver of the
necessity of such consent as to any subsequent assignment or subletting.  An
assignment for the benefit of Tenant's creditors or otherwise by operation of
law shall not be effective to transfer or assign Tenant's interest under this
Lease unless Landlord shall have first consented thereto in writing.

 
4

--------------------------------------------------------------------------------

 

(b)           In the event this Lease contains a renewal option exercisable by
Tenant, Landlord's consent to an assignment or sublease of the Premises or any
portion thereof during the original Lease term shall be deemed to be conditioned
upon the agreement of Tenant and such assignee or sublessee that such renewal
right or option shall terminate and be of no further force or effect unless
Landlord's consent to such assignment or sublease expressly provides
otherwise.  Consequently, unless so provided otherwise, any assignment or
sublease during the original Lease term shall automatically constitute a
termination of the right of Tenant or such assignee or sublessee to exercise any
renewal option contained hereto.
(c)           In the event Tenant desires to assign this Lease or to sublease
all or any substantial portion of the Premises, Landlord shall have the right
and option to terminate this Lease, which right or option shall be exercisable
by written notice from Landlord to Tenant within thirty (30) days from the date
Tenant gives Landlord written notice of its desire to assign or sublease.
 
6.           Operating Costs.


(a)           "Operating Costs" are the costs of managing, operating,
maintaining, repairing, redecorating, refurbishing and insuring the Building and
all common areas and facilities within the Property (including, but not limited
to, elevators, stairwells, loading areas, parking areas, pavements and walkways,
landscaping, gardening, storm drainage, and other utility systems); the cost of
utilities for such common areas and facilities; fire protection and security
services, if any; traffic control equipment; repairs; parking lot striping;
lighting; sanitary control; removal of snow, trash, rubbish, garbage and other
refuse; depreciation on or rentals of machinery and equipment used in such
maintenance; the cost of personnel to implement such services; all insurance of
whatsoever nature kept, or caused to be kept, by Landlord out of or in
connection with the ownership of the Building and common areas, including, but
not limited to, insurance insuring the same against loss or damage by, or
abatement of rental income resulting from, fire and other such hazards,
casualties, and contingencies, and liability and indemnity insurance; plus
Landlord's actual administrative and overhead costs in connection
therewith.  Such costs shall not include the cost of any capital improvements to
the Building as determined under generally accepted accounting principles or
work which Landlord performs specifically for or at the expense of any tenant of
the Building. Operating Costs shall also include Landlord’s management fee which
shall not exceed four percent (4%) of the gross rental receipts for the
Building. "Operating Costs" shall also include all taxes (as hereinafter
defined) assessed against the Property and Building, whether as a result of an
increase in the tax rate, or the levy, assessment or imposition of any tax on
real estate as such not now levied, assessed or imposed.  The foregoing shall
apply to increases in real estate taxes assessed against the land or Building
generally, and not resulting from improvements placed thereon by Tenant.  In the
event of any increases in real estate taxes resulting from improvements,
alterations or additions made by Tenant, Tenant shall pay the entire amount of
said increase.  "Taxes" as used herein shall include, but not by way of
limitation, all paving taxes, special paving taxes, Metropolitan District
Charges, and any and all other benefits or assessments which may be levied on
the Property or the Building, but shall not include any income tax on the income
or rent payable hereunder.

 
5

--------------------------------------------------------------------------------

 

(b)           If, during any annual period of the term, Operating Costs per
rentable square foot in the Building exceed those costs incurred during the
calendar year 2009, Tenant shall pay Landlord, as additional rent, an amount
equal to the product obtained by multiplying the number of rentable square feet
comprising the Premises by such excess Operating Costs per rentable square foot.
(c)           Landlord shall notify Tenant from time to time of the amount which
Landlord estimates will be the amount payable by Tenant in accordance with
paragraph (b), above, and Tenant shall pay such amounts to Landlord in equal
monthly installments, in advance, on the first day of each month, simultaneously
with payments of the rent reserved pursuant to Section 1 hereof.  Within a
reasonable period of time following the end of each annual period of the term,
Landlord shall submit to Tenant a statement showing the actual amounts incurred
by Landlord as set forth in paragraph (b), the amount theretofore paid by
Tenant, and the amount of the resulting balance due thereon, or overpayment
thereof, as the case may be.  In the event any balance may be due by Tenant,
Tenant shall pay said balance within five (5) days from the date of such
statement.  In the event Tenant has made any overpayment, such overpayment shall
be credited by Landlord against the next installment or installments of rent
which are due and payable hereunder, or if the term of this Lease has expired,
such overpayment shall be refunded by Landlord to Tenant, without interest,
within five (5) days after the date of such statement.  Each such statement
submitted by Landlord shall be final and conclusive between the parties hereto
as to the matters therein set forth, if no objection is raised with respect
thereto within fifteen (15) days after submission of each such statement.


7.           Increase in Landlord's Insurance Rates.


Tenant will not do, or suffer to be done, anything in or about the Premises, or
keep or suffer to be kept, anything in or about the Premises which will
contravene or affect any policy of insurance against loss by fire or other
hazards, including, but not limited to, public liability, now existing or which
the Landlord may hereafter place thereon, or which will prevent the Landlord
from procuring such policies in companies acceptable to Landlord at standard
rates.  Tenant will, at Tenant's sole expense, take all such actions and make
any installations or alterations as may be necessary to obtain the greatest
possible reduction in the insurance rates for the Premises and the Building
caused by the occupancy of Tenant, the nature of the business carried on by
Tenant in the Premises, or otherwise resulting from any act of Tenant, its
agents, servants, employees or customers, or anything done or suffered to be
done by Tenant, its agents, servants, employees or customers, or anything done
or suffered to be done by Tenants, its agents, servants, employees or customers.


8.           Insurance - Indemnity.


(a)           Tenant covenants and agrees that from and after the date of
delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense and in the amounts specified and in the
form hereinafter provided, the following types of insurance:

 
6

--------------------------------------------------------------------------------

 

(i)                  Public Liability and Property Damage.  General Public
Liability Insurance covering the Premises and Tenant's use thereof against
claims for personal injury or death and property damage occurring upon, in or
about the Premises, such insurance to afford protection to the limit of not less
than $2,000,000 arising out of any one occurrence, and against property damage
to afford protection to the limit of not less than $2,000,000; or such insurance
may be for a combined single limit of $2,000,000 per occurrence.  The insurance
coverage required under this Section 8(a)(i) shall, in addition, extend to any
liability of Tenant arising out of Tenant's indemnities hereinafter provided, as
well as Independent Contractors' Liability, Products/Completed Operations
Liability, Personal Injury Liability and Contractual Liability.


(ii)                  Boilers.  If Tenant's Premises shall contain a boiler or
other pressure vessel, Tenant shall carry Boiler and Machinery Insurance with a
direct damage limit not less than the full value of the Building.  Such
insurance shall be written on a "repair and replacement" (i.e., replacement
cost) basis.
(iii)                 Tenant Improvements and Property. Insurance covering all
leasehold improvements and other improvements installed by Tenant upon the
Premises, trade fixtures and personal property from time to time in, on or upon
the Premises and any alterations, improvements, additions or changes made by
Tenant thereto in an amount not less than one hundred percent (100%) of their
full replacement cost from time to time during the Lease term, providing
protection against perils included within the standard Virginia form of fire and
extended coverage insurance policy, together with insurance against sprinkler
leakage or other sprinkler damage, vandalism and malicious mischief.  Any policy
proceeds from such insurance, so long as this Lease shall remain in effect,
shall be held in trust by Tenant's insurance company first for the repair,
reconstruction, restoration or replacement of the property damaged or destroyed.
(iv)                  Plate Glass. Plate glass insurance covering all plate
glass in the Premises.  Tenant shall be and remain liable for the repair and
restoration of all such plate glass.
(v)           Workers’ Compensation insurance including Employer’s
Liability insurance.  Such Workers’ Compensation insurance shall be for the
statutory benefits which may, from time to time throughout the term of this
Lease, become payable in the jurisdiction in which the Premises are
located.  Such Employer’s Liability insurance shall be in amounts not less than
One Hundred Thousand Dollars ($100,000) for each accident, Five Hundred Thousand
Dollars ($500,000) as a policy limit for disease and One Hundred Thousand
Dollars ($100,000) per employee for disease.  Such Workers’ Compensation
insurance will include a Waiver of Subrogation in favor of Landlord.


Tenant further covenants and agrees to carry and maintain, at all times during
the term of this Lease, the aforegoing types of insurance (and any other types
of insurance) in amounts at least equal to the minimum amounts of such insurance
coverages commonly required of Tenants in comparable office buildings in the
area.

 
7

--------------------------------------------------------------------------------

 

(b)           All policies of insurance to be provided by Tenant shall be issued
in form acceptable to Landlord by insurance companies with general
policyholder's rating of not less than A and a financial rating of AAA as rated
in the most current available "Best's" Insurance Reports, and qualified to do
business in Virginia.  Each such policy shall be issued in the names of Landlord
and Tenant.  Said policies shall be for the mutual and joint benefit and
protection of each of said parties and executed copies of each such policy of
insurance or a certificate thereof shall be delivered to Landlord within ten
(10) days after delivery of possession of the Premises to Tenant and thereafter
at least fifteen (15) days prior to the expiration of each such policy.  As
often as any such policy shall expire or terminate, renewal or additional
policies shall be procured and maintained by Tenant in like manner and to like
extent.  All such policies of insurance shall contain a provision that the
company writing said policy will give to Landlord at least thirty (30) days'
notice in writing in advance of any cancellations, or lapse, or the effective
date of any reduction in the amounts of insurance.  In the event Tenant shall
fail to promptly furnish any insurance herein required, Landlord may effect the
same for a period not exceeding one (1) year and Tenant shall promptly reimburse
Landlord upon demand, as additional rent, the premium so paid by Landlord.  If,
upon Tenant's failure, rather than purchase separate insurance coverage,
Landlord chooses to include Tenant's coverage under Landlord's insurance
policies, then Tenant shall promptly reimburse Landlord upon demand, as
additional rent, the greater of the increase in Landlord's premium resulting
therefrom or One Thousand Dollars ($1,000.00).  All such public liability,
property damage and other casualty policies shall be written as primary policies
which do not contribute to and are not in excess of coverage which Landlord may
carry.  All such public liability and property damage policies shall contain a
provision that Landlord shall nevertheless be entitled to recover under said
policies for any loss occasioned to it, its servants, agents and employees by
reason of negligence of Tenant or any other named assured.  Any insurance
provided for may be affected by a policy or policies of blanket insurance,
covering additional items or locations; provided, however that (i) Landlord
shall be named as an additional insured thereunder as its interests may appear;
(ii) the coverage afforded Landlord will not be reduced or diminished by reason
of the use of such blanket policy of insurance; (iii) any such policy or
policies (except any covering the risks referred to in paragraph (a)(i) above),
shall specify therein (or Tenant shall furnish Landlord with a written statement
from the insurers under such policy specifying) the amount of the total
insurance allocated to the "Tenant Improvements and Property" more specifically
detailed in paragraph (iii), above; and (iv) the requirements set forth herein
are otherwise satisfied.  Any insurance policies herein required to be procured
by Tenants shall contain an express waiver of any right of subrogation by the
insurance company against the Landlord, and all other tenants or occupants of
space in the Building.
(c)           Tenant shall, and does hereby, indemnify and hold harmless
Landlord and any other parties in interest set forth in paragraph (b), above,
from and against any and all liabilities, fines, claims, damages and actions,
costs and expenses of any kind or nature (including attorneys' fees) and of
anyone whatsoever (i) relating to or arising from the use and occupancy of the
Premises; (ii) due to or arising out of any mechanic's lien filed against the
Premises, the Building, or any part thereof, for labor performed or for
materials furnished or claimed to be furnished to Tenant, or (iii) due to or
arising out of any breach, violation or nonperformance of any covenant,
condition or agreement in this Lease set forth and contained on the part of
Tenant to be fulfilled, kept, observed or performed, unless such damage or
injury shall be occasioned by the gross negligence or willful act or omission of
the Landlord, in which event, Landlord shall indemnify and hold harmless Tenant
to the extent of such negligence or willful act or omission.  Notwithstanding
the foregoing, Tenant shall at all times remain liable for, and indemnify and
hold harmless Landlord as aforesaid against, any damage or injury arising from
perils against which Tenant is required by this Lease to insure, regardless of
the negligence or willful acts or omissions of others.
 
 
8

--------------------------------------------------------------------------------

 

9.            Alterations.


Tenant shall not make any alterations to the Premises, or any part thereof,
without prior written consent of Landlord in each instance first had and
obtained.  If Tenant shall desire to make such alterations, plans for the same
shall first be submitted to and approved by Landlord, and all work and
installations shall be performed by Tenant at its own expense in accordance with
approved plans.  Tenant agrees that all such work shall be done in a good and
workmanlike manner, that the structural integrity of the Building shall not be
impaired, and that no liens shall attach to the Premises by reason
thereof.  Tenant agrees to obtain, at Tenant's expense, all permits required for
such alterations.


10.          Ownership of Alterations.


Unless Landlord shall elect that all or part of any alteration made by Tenant to
the Premises (including any alteration consented to by Landlord pursuant to
paragraph 9 hereof) shall remain on the Premises after the termination of this
Lease, the Premises shall be restored to their original condition by Tenant
before the expiration of this Lease at Tenant's sole expense.  Upon such
election by Landlord, any such alterations, improvements, betterments or
mechanical equipment, including but not limited to, heating and air conditioning
systems, shall become the property of Landlord as soon as they are affixed to
the Premises, and all right, title and interest thereof of Tenant shall
immediately cease, unless otherwise agreed to in writing by Landlord.  Tenant
shall promptly pay any franchise, minor privilege or other tax or assessment
resulting directly or indirectly from any alterations or improvements made by
Tenant to the Premises.  Tenant shall repair promptly, at its own expense, any
damage to the Premises or Building caused by bringing into the Premises any
property for Tenant's use, or by the installation of removal of such property,
regardless of fault or by whom such damage shall be caused.


11.          Repairs and Maintenance.


(a)           Except as expressly provided in Exhibit B, Landlord shall be under
no liability, nor have any obligation to do any work or make any repairs in or
to the Premises, and any work which may be necessary to outfit the Premises for
Tenant's occupancy or for the operation of Tenant's business therein is the sole
responsibility of Tenant and shall be performed by Tenant at its own cost and
expense.  Tenant acknowledges that it has fully inspected the Premises prior to
the execution of this Lease, and Tenant further acknowledges that Landlord has
made no warranties or representations with respect to the condition or state of
repairs of the Premises.

 
9

--------------------------------------------------------------------------------

 

(b)           Tenant, at Tenant's sole expense, shall except for services
furnished by Landlord pursuant to Section 3 hereof, maintain the Premises in
good order, condition, and repair, including the interior surfaces of the
ceilings, walls and floors, all doors, all interior windows, all plumbing, pipes
and fixtures, electrical wiring, switches and fixtures, building standard
furnishings and special items and equipment installed by or at the expense of
Tenant.
(c)           Tenant shall be responsible for all repairs and alterations in and
to the Premises and Building and the facilities and systems thereof, the need
for which arises out of (i) Tenant's use or occupancy of the Premises; (ii) the
installation, removal, use or operation of Tenant's property in the Premises;
(iii) the moving of Tenant's property into or out of the Building; or (iv) any
act, omission, misuse or negligence of Tenants, its agents, contractors,
employees or invitees.
(d)           If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord may give Tenant notice to do such acts as are reasonably
required to so maintain the Premises.  If Tenant fails to promptly commence such
work and diligently prosecute it to completion, then Landlord shall have the
right to do such acts and expend such funds at the expense of Tenant as are
reasonably required to perform such work. Any amount so expended by Landlord
shall be paid by Tenant promptly after demand, with interest from the date of
such work, at a rate equal to four percentage points (4%) above the prime
commercial rate of interest then being charged by Bank of America.  Landlord
shall have no liability to Tenant for any damage, inconvenience, or interference
with the use of the Premises by Tenant as a result of performing any such work.
(e)           Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry, as
determined by Landlord's structural engineer.  Landlord reserves the right to
consult with its structural engineer if necessary, in Landlord's opinion, to
resolve any questions concerning this matter, in which event the determination
of the engineer shall be conclusive and the cost of any such determination shall
be paid for by Tenant upon demand.  Tenant shall not install business machines
or mechanical equipment which cause noise or vibration to such a degree as to be
objectionable to Landlord or other Building tenants.
(f)            Except as otherwise expressly provided in this Lease, Landlord
shall have no liability to Tenant nor shall Tenant's obligations under this
Lease be reduced or abated in any manner whatsoever by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord's making any repairs or changes which Landlord is required or permitted
by this Lease or by any other tenant's lease or required by law to make in or to
any portion of the Building or the Premises.  Landlord shall, nevertheless, use
reasonable efforts to minimize any interference with Tenant's business in the
Premises.
(g)           Tenant shall give Landlord prompt notice of any damage to or
defective condition in any part or appurtenance of the Building's mechanical,
electrical, plumbing, HVAC or other systems serving, located in, or passing
through the Premises.

 
10

--------------------------------------------------------------------------------

 

(h)           Upon the expiration or earlier termination of this Lease, Tenant
shall return the Premises to Landlord clean and in the same condition as on the
date Tenant took possession, except for normal wear and tear.  Any damage to the
Premises, including any structural damage, resulting from Tenant's use or from
the removal of Tenant's fixtures, furnishings and equipment shall be repaired by
Tenant at Tenant's expense.  Landlord shall bill Tenant, as promptly as is
practicable, for the costs of any cleanup and/or repairs to the Premises
necessitated by Tenant's use and occupancy thereof (normal wear and tear
excepted) and such costs shall constitute additional rental due and payable
hereunder notwithstanding any expiration or termination of this Lease.
(i) Landlord shall,as part of Operating Costs, keep the Property and the
Building, and all machinery, equipment, fixtures and systems of every kind
attached to, or used in connection with the operation of, the Building,
including all electrical, heating, mechanical, sanitary, sprinkler, utility,
power, plumbing, cleaning, refrigeration, ventilating, air-conditioning and
elevator systems and equipment (excluding, however, lines, improvements, systems
and machinery for water, gas, steam, electricity and data and communications
services owned and maintained by any public utility company, governmental agency
or body or other public or private service provider) in good order and
repair.  In connection with the foregoing, Landlord shall make all repairs and
replacements necessary to comply with its obligations set forth in the
immediately preceding sentence unless otherwise expressly set forth in this
Lease.


12.          Default.


(a)          Any of the following events shall constitute a default by Tenant:
(i)  If the rent (basic or additional) shall be in arrears by more than five (5)
days following written notice from Landlord, in whole or in  part; or
(ii)  If Tenant shall have failed to perform or comply with any other term,
condition, or covenant of this Lease on its part to be performed or complied
with, for a period of ten (10) days after notice of such failure from Landlord;
or
(iii)  If the Premises are vacant, unoccupied or deserted for a period of
fifteen (15) days or more at any time during the term of this Lease; or
(iv)  If there shall occur an Act of Bankruptcy, as defined in Section 38
hereof; or
(v)  If Tenant's leasehold interest under this Lease is sold under execution,
attachment or decree of court to satisfy any debt of Tenant, or if any lien
(including a mechanic's lien) is filed against Tenant's leasehold interest and
is not discharged within ten (10) days thereafter.
(b)          In the event of default as defined in paragraph (a) hereof,
Landlord, in addition to any and all legal and equitable remedies it may have,
shall have the following remedies:
(i)  To distrain for any rent or additional rent in default; and  (ii)  At any
time after default, without notice, to declare this Lease terminated and enter
the Premises with or without legal process; and in such event Landlord shall
have the benefit of all provisions of law now or hereafter in force respecting
the speedy recovery of possession from Tenant's holding over or proceedings in
forcible entry and detainer, and Tenant waives any and all provisions for notice
under such laws.

 
11

--------------------------------------------------------------------------------

 


Notwithstanding such reentry and/or termination, Tenant shall immediately be
liable to Landlord for the sum of the following: (a) all rent and additional
rent then in arrears, without apportionment to the termination date; (b) all
other liabilities of Tenant and damages sustained by Landlord as a result of
Tenant's default, including, but not limited to, the reasonable costs of
reletting the Premises and any broker's commissions payable as a result thereof;
(c) all of Landlord's costs and expenses (including reasonable court fees) in
connection with such default and recovery of possession; (d) the difference
between the rent reserved under this Lease for the balance of the term and the
fair rental value of the Premises for the balance of the term to be determined
as of the date of reentry; or at Landlord's option in lieu thereof, Tenant shall
pay the amount of the rent and additional rent reserved under this Lease at the
times herein stipulated for payment of rent and additional rent for the balance
of the term, less any amount received by Landlord during such period from others
to whom the Premises may be rented on such terms and conditions and at such
rentals as Landlord, in its sole discretion, shall deem proper; and (e) any
other damages recoverable by law.  In the event Landlord brings any action
against Tenant to enforce compliance by Tenant with any covenant or condition of
this Lease, including the covenant to pay rent, and it is judicially determined
that Tenant has defaulted in performing or complying with any such covenant or
condition, then and in such event, Tenant shall pay to Landlord all costs and
expenses incurred by Landlord in bringing and prosecuting such action against
Tenant, including Landlord's attorney's fees.


(c)           In the event Tenant fails to pay Landlord any rental payment or
other charge due hereunder by the 5th day of each month of the Lease Term,
Tenant shall pay a late charge equal to fifteen percent (15%) of the rental
payment or other such charge, which late charge shall be collectible as
additional rent and shall be payable by Tenant to Landlord within five (5) days
after written notice from Landlord to Tenant assessing the same.  In addition,
any such rental payment or other charge which is delinquent for more than five
(5) days following written notice from Landlord shall bear interest from the
date on which same was due at a rate equal to four percentage points (4%) above
the prime rate of interest as published by the Wall Street Journal rate.


13.          Damage or Destruction.


(a)  If, during the Lease term, the Premises are damaged by fire or other
casualty, but not to the extent that Tenant is prevented from carrying on
business in the Premises, Landlord shall promptly cause such damage to be
repaired; if such damage renders a substantial portion of the Premises
untenantable, the rent reserved hereunder shall be reduced during the period of
its untenantability proportionately to the amount by which the area so rendered
untenantable bears to the entire gross rentable area of the Premises, and such
reduction shall be apportioned from the date of the casualty to the date when
the Premise are rendered fully tenantable.  Notwithstanding the fore-going, in
the event such fire or other casualty damages or destroys any of Tenant's
leasehold improvements, alterations, betterments, fixtures or equipment, Tenant
shall cause the same to be repaired or restored at Tenant's sole cost and
expense and Landlord shall have no liability for the restoration or repair
thereof.

 
12

--------------------------------------------------------------------------------

 

(b)  If, during the Lease term, the Premises or a substantial portion of the
Building are rendered wholly untenantable as the result of fire, the elements,
unavoidable accident or other casualty, Landlord shall have the option either to
restore the Premises to their condition immediately prior to the casualty or to
terminate this Lease, such option shall be exercised by Landlord by written
notice to Tenant within thirty (30) days after the fire, accident or
casualty.  If Landlord elects to restore the Premises, such restoration shall be
completed as promptly as reasonably possible and the rent reserved hereunder
shall abate until the Premises are again rendered tenantable.


14.          Possession.


In case this Lease provides for a specifically designated commencement date, and
if possession of the Premises, in whole or in part, cannot be given to Tenant on
or before such commencement date, Landlord agrees to abate the rent
proportionately until possession is given to Tenant, and Tenant agrees to accept
such pro rata abatement as liquidated damages for the failure to obtain
possession on the commencement date herein specified.  The parties hereto
covenant and agree that if the term of this Lease commences on a date other than
the date herein specified, they will, upon the request of either of them,
execute an agreement in recordable form setting forth the new commencement and
termination dates of the Lease term.  Under no circumstances shall Landlord be
under any liability for failure to deliver possession of the Premises to Tenant
on the date herein specified.


15.          Exterior of Premises - Signs.


(a)           Tenant covenants and agrees that it will not place or permit any
window display, sign, billboard, marquee, lights, awning, poles, placard,
advertising matter, or other thing of any kind, in or about the exterior of the
Premises or the Building (including without limitation any displays on or in any
motor vehicles used by Tenant, its employees, agents and servants), nor paint or
make any change in, to or on the exterior of said Premises to change the uniform
architecture, paint or appearance of the Building, without in each such instance
obtaining the prior written consent of Landlord and, if applicable, of any
owners' association or similar entity which may govern the use of Merritt @
Ashbrook.  In the event such consent is given, Tenant agrees to pay any minor
privilege or other tax arising as a result of any such installation immediately
when due.  Tenant shall obtain, at Tenant's expense, all permits required for
such installation.  Tenant further agrees to maintain any sign, billboard,
marquee, awning, decoration, placard, or advertising matter or other thing of
any kind as may be approved by Landlord in good condition and repair at all
times.
(b)  Tenant further covenants and agrees not to pile or place anything on the
sidewalk, parking lot or other exterior portion of the Premises or Building in
the front, rear or sides of the Building, not block any sidewalk, parking lot or
other exterior portion of the Premises or Building, not do anything that
directly or indirectly will interfere with any of the rights of ingress or
egress or of light from any other tenant, not do anything which will, in any
way, change the uniform and general design of the Building or the Property.

 
13

--------------------------------------------------------------------------------

 

16.          Relocation.


Landlord reserves the right at its option to relocate the Premises hereby leased
to another area within the Building or group of buildings in the Merritt @
Ashbook, provided;  (i) such new location shall be comparable to the Premises
hereby leased or to comparable space in another location; (ii) Landlord gives
Tenant thirty (30) days prior written notice of such relocation; and (iii)
Landlord pays the expenses of moving Tenant's furnishings, fixtures and
equipment, including Tenant's telephone system.


17.          For Rent/Sale Signs.


Landlord shall have the right to place a "For Rent" sign on any portion of said
Premises for six (6) months prior to termination of this Lease and to place a
"For Sale" sign thereon at any time.  During such six-month period, Landlord may
show the Premises and all parts thereof to prospective tenants between the hours
of 8:00 a.m. and 6:00 p.m. on any day except Sunday or any legal holiday on
which Tenant shall not be open for business.


18.          Water and Other Damage.


Landlord shall not be liable for, and Landlord is hereby released and relieved
from all claims and demands of any kind by reason of or resulting from damage or
injury to person or property of Tenant or any other party, directly or
indirectly caused by (a) dampness, water, rain or snow, in any party of the
Premises or in any part of any other property of Landlord or of others, and/or
(b) falling plaster, steam, gas, electricity, or any leak or break in any part
of the Premises or from any pipes, appliances or plumbing or from sewers or the
street or subsurface or from any other place or any part of any other property
of Landlord or of others or in the pipes of the plumbing or heating facilities
thereof, no matter how caused.


19.          Right of Entry.


Landlord and its agents, servants, employees, including any builder or
contractor employed by Landlord shall have the absolute and unconditional right,
license and permission, at any and all reasonable times, to enter and inspect
the Premise or any part thereof, and at the option of Landlord, to make such
reasonable repairs and/or changes in the Premises as Landlord may deem necessary
or proper and/or to enforce and carry out any provision of this lease.

 
14

--------------------------------------------------------------------------------

 
 
20.          Termination of Term.
 
It is agreed that the term of this Lease shall expire and terminate at the end
of the original term hereof (or at the expiration of the last renewal term, if
this Lease contains a renewal option and the same is properly exercised),
without the necessity of any notice by or to any of the parties hereto, unless
otherwise provided herein.  If Tenant shall occupy the Premises after such
expiration or termination, it is understood that Tenant shall hold the Premises
as a tenant from month-to-month, subject to all the other terms and conditions
of this lease, at an amount equal to 150% of the highest monthly rental
installment reserved in this Lease.  Landlord shall, upon such expiration or
termination of this Lease, be entitled to the benefit of all public general or
local laws relating to the speedy recovery of possession of lands and tenements
held over by tenants that may be now in force or may hereafter be enacted.


21.          Condemnation.


(a)  If, during the term of this Lease, all or a substantial part of the
Premises shall be taken by police power or under power of eminent domain, this
Lease shall terminate as of, and the rent (basic and additional) shall be
apportioned to and abate from and after, the date of taking.  Tenant shall have
no right to participate in any award or damages for such taking and hereby
assigns all of its right, title and interest therein to Landlord.  For the
purposes of this paragraph, "a substantial part of the Premises" shall mean such
part that the remainder thereof is rendered inadequate for Tenant's business and
that such remainder cannot practicably be repaired and improved so as to be
rendered adequate to permit Tenant to carry on its business with substantially
the same efficiency as before the taking.
(b)  If, during the Lease term, less than a substantial part of the Premises (as
hereinabove defined) is taken by police power or under power of eminent domain,
this Lease shall remain in full force and effect according to its terms; and
Tenant shall have no right to participate in any award or damages for such
taking and tenant hereby assigns all of its right, title and interest in and to
the award to Landlord.  In such event Landlord shall, at its expense, promptly
make such repairs and improvements as shall be necessary to make the remainder
of the Premises adequate to permit Tenant to carry on its business to
substantially the same extent and with substantially the same efficiency as
before the taking; provided that in no event shall Landlord be required to
expend an amount in excess of the award received by Landlord for such
taking.  If, as a result of such taking, any part of the Premises is rendered
permanently unusable, the basic annual rent reserved hereunder shall be reduced
in such amount as may be fair and reasonable, which amount shall not exceed the
proportion which the area so taken or made unusable bears to the total area
which was usable by Tenant prior to the taking.  If the taking does not render
any part of the Premises unusable, there shall be no abatement of rent.
(c)  For purposes of this section, "taking" shall include a negotiated sale or
lease and transfer of possession to a condemning authority under bona fide
threat of condemnation for public use, and Landlord alone shall have the right
to negotiate with the condemning authority and conduct and settle all litigation
connected with the condemnation.  As hereinabove used, the words "award or
damages" shall, in the event of such sale or settlement, include the purchase or
settlement price.
(d)  Nothing herein shall be deemed to prevent Tenant from claiming and
receiving from the condemning authority, if legally payable, compensation for
the taking of Tenant's own tangible property and such amount as may be payable
by statute or ordinance toward Tenant's damages for Tenant's loss of business,
removal and relocation expenses.

 
15

--------------------------------------------------------------------------------

 

22.          Subordination.


This Lease shall be subject to and subordinate at all times to the lien of any
mortgages and/or deeds of trust upon the Building now or hereafter to be made,
unless the mortgagee or holder of the deed of trust elects to have Tenant's
interest hereunder superior to the interest of the mortgagee or holder of such
deed of trust.  This subordination provision shall be self-operative and no
further instrument of subordination shall be required.   The Tenant agrees to
execute any documents necessary, subsequent to the execution of this Lease,
which are required to effect such subordination.  Tenant further hereby
constitutes and appoints Landlord as Tenant's attorney-in-fact to execute any
such instrument for and on behalf of Tenant.


23.          Landlord's Right to Perform Tenant's Covenants.


If Tenant shall fail to perform any covenant or duty required of it by this
Lease or by law, Landlord shall have the right (but not the obligation) to
perform the same, and if necessary to enter the Premises for such purposes
without notice.  The reasonable cost thereof to Landlord shall be deemed to be
additional rent hereunder payable by Tenant, shall be due and payable by Tenant
upon demand, and Landlord shall have the same rights and remedies with respect
to such additional rent as Landlord has with respect to the rental reserved
hereunder.


24.          Attornment.


(a)  If Landlord assigns this Lease or the rents hereunder to a creditor as
security for a debt, Tenant shall, after notice of such assignment and upon
demand by Landlord or the assignee, pay all sums thereafter becoming due to
Landlord hereunder either to Landlord or to such assignee, as required by such
notice.  Tenant shall also, upon receipt of such notice, have all policies of
insurance required hereunder endorsed so as to protect the assignee's interest
as it may appear and shall deliver such policies, or certificates thereof, to
the assignee.
(b)  In the event the Premises are sold at any foreclosure sale or sales, by
virtue of any judicial proceedings or otherwise, this Lease shall continue in
full force and effect and Tenant agrees, upon request, to attorn to and
acknowledge the foreclosure purchase or purchasers at such sale as the landlord
hereunder.  It is understood that such purchaser or purchasers may, at its or
their option, terminate this Lease immediately upon giving written notice
thereof to Tenant.
 
 
16

--------------------------------------------------------------------------------

 

25.          Non-Waiver of Future Enforcement.


The receipt of rent by Landlord, with knowledge of any breach of this Lease by
Tenant or of any default on the part of Tenant in the observance of performance
of any of the conditions or covenants of this Lease, shall not be deemed to be a
waiver of any provision of this Lease, including the provision breached.  No
failure on the part of Landlord or of the Tenant to enforce any covenant or
provision herein contained nor any waiver of any right hereunder by Landlord or
Tenant shall discharge or invalidate such covenant or provision or shall affect
the right of Landlord or tenant to enforce the same in the event of any
subsequent default.  The receipt by Landlord of any rent or any sum of money or
any other consideration hereunder paid by Tenant after the termination, in any
manner, of the term herein demised, or after the giving by Landlord of any
notice hereunder to effect such termination, shall not reinstate, continue or
extend the term herein demised, or destroy, or in any manner impair the efficacy
of any such notice of termination as may have been given hereunder by Landlord
to Tenant prior to the receipt of any such sum of money or other consideration,
unless so agreed to in writing and signed by Landlord.  Neither acceptance of
the keys nor any other act or thing done by Landlord or any agent or employee
during the term herein demised shall be deemed to be an acceptance of a
surrender of the Premises, excepting only an agreement in writing signed by
Landlord accepting or agreeing to accept such surrender.


26.          Personal Property Taxes.


Tenant shall be responsible for and shall pay any taxes or assessments levied or
assessed during the term of this Lease against any leasehold interest of Tenant
or personal property or trade fixtures of Tenant of any kind, owned by Tenant or
placed in, upon or about the Premises by Tenant.


27.          Recordation of Lease.


Tenant agrees that it will, upon Landlord's request, execute a memorandum of
this Lease in a form suitable for recording under applicable Virginia law.  The
party recording such Memorandum of Lease shall pay all costs of recordation,
including any transfer or recordation taxes thereon.


28.          Notices.


Any notice required by this Lease shall be sent by certified mail to Landlord
at:  c/o Merritt, 2066 Lord Baltimore Drive, Baltimore, Maryland 21244.  Any
notice required by this Lease shall be sent by certified mail to Tenant at:
Name:                 Steve Snyder                                  
Address:            20110 Ashbrook Place, Suite 130
City, State, Zip: Ashburn, VA 20147                      
 (if no address is specified, such notices to Tenant shall be addressed to the
Premises).  Either party may, at any time, and from time to time, designate in
writing a substitute address for that set forth above, and thereafter all
notices to such party shall be sent by certified mail to such substitute
address.
 
 
17

--------------------------------------------------------------------------------

 

29.          Waiver of Jury Trial.


THE LANDLORD AND THE TENANT WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION,
COUNTERCLAIM, OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF
THIS LEASE.  THIS WAIVER APPLIES TO ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS AND PROCEEDINGS, INCLUDING PARTIES WHO ARE NOT PARTIES TO THIS
LEASE.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY THE
TENANT AND THE TENANT ACKNOWLEDGES THAT NEITHER THE LANDLORD, NOR ANY PERSON
ACTING ON BEHALF OF THE LANDLORD, HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  THE
TENANT FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, IN THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


30.          Severability.


(a)  It is agreed that, for the purpose of any suit brought or based on this
Lease, this Lease shall be construed to be a divisible contract, to the end that
successive actions may be maintained thereon as successive periodic sums shall
mature or be due hereunder, and it is further agreed that failure to include in
any suit or action any sum or sums then matured or due shall not be a bar to the
maintenance of any suit or action for the recovery of said sum or sums so
omitted; and Tenant agrees that it will not, in any suit or suits brought or
arising under this Lease for a matured sum for which judgment has not previously
been obtained or entered, plead, rely on or interpose the defenses of res
adjudicata, former recovery, extinguishment, merger, election of remedies or
other similar defense as a default said suit or suits.
(b)  If any term, clause or provision of this Lease is declared invalid by a
court of competent jurisdiction, the validity for the remainder of this Lease
shall not be affected thereby but shall remain in full force and effect.


31.          Non-Waiver.


It is understood and agreed that nothing herein shall be construed to be a
waiver of any of the terms, covenants or conditions herein contained, unless the
same shall be in writing, signed by the party to be charged with such waiver,
and no waiver of the breach of any covenant herein shall be construed as a
waiver of such covenant or any subsequent breach thereof.  No mention in this
Lease of any specific right or remedy shall preclude Landlord from exercising
any other right or from having any other remedy or from maintaining any action
to which it may be otherwise entitled either at law or in equity.


32.          Successors and Assigns.


(a)  Except as herein provided, this Lease and the covenants and conditions
herein contained shall inure to the benefit of and be binding upon Landlord its
successors and assigns; shall be binding upon Tenant, its successors and assigns
(including without limitation any trustee in bankruptcy or debtor-in-possession,
and any assignee of the same); and shall inure to the benefit of Tenant and only
such assignees of Tenant to whom an assignment by Tenant has been consented to
in writing by Landlord.  In the event more than one person, firm or corporation
is named herein as Tenant, the liability of all parties named herein as Tenant
shall be joint and several.

 
18

--------------------------------------------------------------------------------

 

(b) In the event Landlord's interest under this Lease is transferred or assigned
and written notice thereof is given to Tenant, Landlord (or any subsequent
assignee or transferee of Landlord's interest under this Lease who gives such
notice to Tenant) shall automatically be relieved and released from and after
the date of such transfer or conveyance from all liability hereunder.  Further,
the liability of Landlord, its successors and assigns, under this Lease shall at
all times be limited solely to Landlord's interest in the land and improvements
comprising the Building and in the event the owner of Landlord's interest in
this Lease is at any time an individual, partnership, joint venture or
unincorporated association, Tenant agrees that such individual or the members or
partners of such partnership, joint venture or unincorporated association shall
not be personally or individually liable or responsible for the performance of
any of Landlord's obligations hereunder.


33.          Security Deposit.


Landlord hereby requires receipt from Tenant of the sum of Six Thousand, Four
Hundred Eighty-Nine Dollars and 38/100 ($6,489.38), which sum represents a
security deposit for the faithful performance of Tenant's obligations under this
Lease.  Tenant agrees that Landlord shall have the right, but not the
obligation, in its sole discretion and without notice to Tenant to apply said
security deposit or any portion thereof to cure or remedy any default by Tenant
hereunder, including default in payment of rent.  If Landlord so applies the
security deposit or any portion thereof Tenant shall, upon demand, immediately
reimburse Landlord for the portion of the security deposit so applied; and any
failure of Tenant to do so within five (5) days after Landlord's demand therefor
shall constitute an event of default hereunder.  Said sum, if not sooner
applied, shall be returned to Tenant, without interest, within ninety (90) days
after vacating of the Premises by Tenant and termination of this Lease (or upon
termination of the last renewal term of this Lease if this Lease contains a
renewal option and Tenant properly exercises said option), provided:  (i) Tenant
is not then in default under any of the provisions of this Lease; (ii) there is
no damage to the Premises beyond ordinary wear and tear and the Premises have
been left in a clean condition and in good order with all debris, rubbish and
trash placed in property containers; (iii) all keys to the Premises have been
returned to the Landlord; and (iv) Tenant's forwarding address h as been left
with Landlord.  Tenant further agrees that Landlord shall be entitled to
commingle said security deposit with its own funds, and that no mortgagee or
holder of a deed of trust on the Premises and no purchaser of said Premises at
any foreclosure sale shall have any liability to Tenant for Tenant's security
deposit.

 
19

--------------------------------------------------------------------------------

 


34.          Notices to Mortgagee.


Tenant agrees that a copy of any notice of default from Tenant to Landlord shall
also be sent to the holder of any mortgage or deed of trust on the Premises,
provided Tenant has been given written notice of the fact that such mortgage or
deed of trust has been made; and Tenant shall allow said mortgagee or holder of
the deed of trust a reasonable time, not to exceed ninety (90) days from the
receipt of said notice, to cure, or cause to be cured, any such default.  If
such default cannot reasonably be cured within the time specified herein, then
such additional time as may be necessary shall be allowed, provided the curing
of such default is commenced and diligently pursued (including, but not limited
to, commencement of foreclosure proceedings if necessary to effect such cure) in
which event this Lease shall not be terminated while such remedies are being
thus diligently pursued.


35.          Estoppel Certificate.


Tenant shall, at any time and from time to time during the term of this Lease or
any renewal thereof, upon request of Landlord, execute, acknowledge, and deliver
to Landlord (or its designee) a statement in writing, certifying that this Lease
is unmodified and in full force and effect if such is the fact (or if there have
been any modifications thereof, that the same is in full force as modified and
stating the modifications) and the dates to which the rents and other charges
have been paid in advance, if any.  Any such statement delivered pursuant to
this paragraph may be relied upon by any prospective purchaser of the estate of
Landlord or by the mortgagee or any assignee of any mortgagee or the trustee or
beneficiary of any deed of trust constituting a lien on the Premises or the
Building.


36.          Bankruptcy.


(a)  An "Act of Bankruptcy" shall mean:
(i) the application by Tenant or any guarantor of Tenant or its or their consent
to the appointment of a receiver, trustee or liquidator of Tenant or any
guarantor of Tenant or a substantial part of its or their assets;
(ii) the filing of voluntary petition in bankruptcy or the admission in writing
by Tenant or any guarantor of Tenant of its inability to pay its debts as they
become due;
(iii) the making by Tenant or any guarantor of Tenant of an assignment for the
benefit of its creditors;
(iv) the filing of a petition or an answer seeking a reorganization or an
arrangement with its creditors or an attempt to take advantage of any insolvency
law;
(v) the filing of an answer admitting the material allegations of a petition
filed against Tenant or any guarantor of Tenant in any bankruptcy,
reorganization or insolvency proceeding;
(vi) the entering of an order, judgment or decree by any court of competent
jurisdiction adjudicating Tenant or any guarantor of Tenant a bankrupt or an
insolvent, approving a petition seeking such a reorganization, or appointing a
receiver, trustee or liquidator of Tenant or any guarantor of Tenant or of all
or a substantial part of its or their assets; or

 
20

--------------------------------------------------------------------------------

 

(vii) the commencing of any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or similar law, and the
continuation of such order, judgment, decree or proceeding unstayed for a period
of sixty (60) days.
(b)  Upon the occurrence of an Act of Bankruptcy, this Lease and all rights of
Tenant hereunder shall automatically terminate with the same force and effect as
if the date of any such event were the date stated herein for the expiration of
the term, and Tenant shall vacate and surrender the Premises, but shall remain
liable as herein provided.  Landlord reserves any and all remedies provided
herein or at law or in equity.
(c)  If this Lease is not terminated in accordance with subsection (b) above
because such termination is not permitted under the Bankruptcy Code, 11
U.S.C.  101 et seq. (the "Bankruptcy Code"), then upon the filing of a petition
by or against Tenant under the Bankruptcy Code, Tenant, as debtor and as debtor
in possession, and any trustee who may be appointed, agree:
(i) To perform each and every obligation of Tenant under this Lease until such
time as this Lease is either rejected or assumed by order of the United States
Bankruptcy Court;
(ii) To pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Premises an amount equal to all basic
rent and all additional rent reserved hereunder;
(iii) To reject or assume this Lease within sixty (60) days of the filing of
such petition under Chapter 7 of the Bankruptcy Code or within thirty (30) days
of the filing of a petition under any other Chapter;
(iv) To give Landlord at least forty-five (45) days prior written notice of any
proceeding relating to any assumption of this Lease;
(v) To give Landlord at least thirty (30) days prior written notice of any
abandonment to be deemed conclusively a rejection of this Lease;
(vi) To be deemed conclusively to have rejected this Lease in the event of the
failure to comply with any of the above; and
(vii) To be deemed to have consented to the entry of an order by an appropriate
United States Bankruptcy Court providing all of the above, waiving notice and
hearing of the entry of same.
(d)  Not withstanding anything in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord hereunder, whether or not
expressly denominated as rent, shall constitute "rent" for the purposes of
Section 502(b)(7) of the Bankruptcy Code, including, without limitation,
reasonable attorney's fees incurred by Landlord by reason of Tenant's
bankruptcy.

 
21

--------------------------------------------------------------------------------

 

(e) In the event that this Lease is assigned to any person or entity pursuant to
the provisions of the Bankruptcy Code, any and all monies or other consideration
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to Landlord, shall be and remain the exclusive property of
Landlord, and shall not constitute property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code.  Any and all monies or other
consideration constituting Landlord's property under the preceding sentence not
directly paid or delivered to Landlord shall be held in trust for the benefit of
Landlord by the recipient thereof and be promptly paid to or turned over to
Landlord.  If Tenant assumes this Lease and proposes to assign the same pursuant
to the provisions of the Bankruptcy Code to any person or entity who shall have
made a bona fide offer to accept an assignment of this Lease on terms acceptable
to Tenant, the notice of such proposed assignment setting forth (i) the name and
address of such person; (ii) all of the terms and conditions of such offer; and
(iii) adequate assurance to be provided to Landlord to assure such assignee's
future performance under the Lease, including, without limitation, the assurance
referred to in Section 365(b)(3) of the Bankruptcy Code, or any such successor
or substitute legislation or rule thereto, shall be given to Landlord by Tenant,
but in any event no later than ten (10) days prior to the date that Tenant shall
make application to a court of competent jurisdiction for authority and approval
to enter into such assignment and assumption, and Landlord shall thereupon have
the prior right and option, to be exercised by notice to Tenant given at any
time prior to the effective date of such proposed assignment, to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such person, less any
brokerage commission which may be payable out of the consideration to be paid by
such person for the assignment of this Lease.  Any person or entity to which
this Lease is assigned pursuant to the provisions of the Bankruptcy Code shall
be deemed without further act or deed to have assumed all of the obligations
arising under this Lease on and after the date of such assignment.  Any such
assignee shall, upon demand, execute and deliver to Landlord an instrument
confirming such assumption.
(f)           Nothing contained in this Section 35 shall be deemed in any manner
to limit Landlord's rights and remedies under the Bankruptcy Code, as presently
existing or as may hereafter be amended.
(g)  No default under this Lease by Tenant, either prior to or subsequent to any
Act of Bankruptcy, shall be deemed to have been waived unless expressly done so
in writing by Landlord.
(h)  Neither Tenant's interest in this Lease, nor any estate created hereby in
Tenant nor any interest herein or therein, shall pass to any trustee or receiver
or assignee for the benefit of creditors or otherwise by operation of law except
as may specifically be provided by the Bankruptcy Code.

 
22

--------------------------------------------------------------------------------

 
 
37.          Environmental Provisions.
 
(a)           Tenant and its successors and assigns shall use and operate the
building, the property and the leased premises, respectively, at all times
during the term hereof, under and in compliance with all federal and State of
Virginia laws and regulations, and in compliance with all applicable
Environmental Legal Requirements.  "Environmental Legal Requirements" shall mean
any applicable law relating to public health, safety or the environment,
including, without limitation, relating to releases, discharges or omissions to
air, water, land or groundwater, to the withdrawal or use of groundwater, to the
use and handling of polychlorinated biphenyls ("PCB's") or asbestos, or asbestos
containing products, to the disposal, treatment, storage or management of solid
or other hazardous or harmful wastes or to exposure to toxic, hazardous or other
harmful materials (collectively "Hazardous Substances") to the handling,
transportation, discharge or release of gaseous or liquid substance and any
regulation or final order or directive  issues pursuant to such statute or
ordinance, in each case applicable to the premises, the building or its
operation, construction or modification, including without limitation the
following:  the Clean Air Act, the Federal Water Pollution Control Act
("FWPCA"), the Safe Drinking Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, as amended
by the Solid and Hazardous Waste Amendments of 1984 ("RCRA"), the Occupational
Safety and Health Act, the Emergency Planning and Community Right-to-Know Act of
1986, the Solid Waste Disposal Act, and any state statutes addressing similar
matters, and any state statute providing for financial responsibility for
clean-up or other actions with respect to the release or threatened release of
any of the above-referenced substances.
(b)           Tenant hereby indemnifies and saves Landlord harmless from all
liabilities and claims arising from the use, storage or placement of any
Hazardous Substances upon the premises or elsewhere within the Building or
property of Landlord (if brought or placed thereon by Tenant, its agents,
employees, contractors or invitees); and Tenant shall (i) within fifteen (15)
days after written notice thereof, take or cause to be taken, at its sole
expense, such actions as may be necessary to comply with all Environmental Legal
Requirements and (ii) within fifteen (15) days after written demand therefor,
reimburse Landlord for any amounts expended by Landlord to comply with any
Environmental Requirements with respect to the premises or with respect to any
other portions of Landlord's Building or property as the result of the placement
or storage of Hazardous Substances by Tenant, its agents, employees, contractors
or invitees, or in connection with any judicial or administrative investigation
or proceeding relating thereto, including, without limitation, reasonable
attorneys' fees, fines or other penalty payments.
(c)           For purposes of this provision, Tenant shall be conclusively
deemed to have violated the Environmental Legal Requirements if (i) any notice
or order is directed to either Landlord or Tenant by any governmental agency,
body, or court alleging that such violation has occurred; or (ii) if Landlord
obtains and delivers to Tenant a report prepared by an engineer or other party
engaged in the business of testing or determining the existence of Hazardous
Substances, which report states that there are Hazardous Substances used, stored
or placed upon the premises. In the event Tenant is deemed to have violated any
of the Environmental Legal Requirements as set forth in the preceding sentence,
Landlord shall have the right and option, after fifteen (15) days prior written
notice to Tenant, to terminate this lease by written notice thereof to Tenant,
in which event Landlord shall retain all rights and remedies, and Tenant shall
be subject to all liabilities, set forth in Article 13 of this lease
notwithstanding such termination.

 
23

--------------------------------------------------------------------------------

 

(d)           Tenant covenants and agrees to use Tenant’s best efforts to
prevent any condition in the Premises, such as excessive moisture, which could
create an environment conducive to mold growth and Tenant agrees not to foster
or encourage any condition to exist in the Premises which would create such mold
growth.  Tenant covenants and agrees to regularly inspect the Premises for the
presence of mold or for any condition that may reasonably be expected to give
rise to mold, including but not limited to the observance of suspected excess
dampness or instances of water damage in the Premises.  In the event any such
condition develops, Tenant agrees to remedy such condition promptly at Tenant’s
sole expense.  Landlord is not responsible for any act or omission which leads
to or exacerbates mold growth, and Tenant hereby agrees to indemnify, defend and
hold Landlord harmless from any such costs, expenses, actions or liabilities
arising from mold within the Premises, which indemnity shall include reasonable
legal fees incurred by Landlord as the result thereof.  Tenant further agrees
promptly to give notice to Landlord in writing of any actual or potential mold
problem, regardless of what may have caused such problem.  Tenant acknowledges
that prior to taking possession of the Premises, it will conduct its own
inspection for the presence of mold in the Premises, and will notify Landlord of
any mold or suspected mold found in the Premises, and if Tenant fails to notify
Landlord of the presence of any mold or suspected mold in the Premises prior to
the Lease commencement date, the Premises shall conclusively be deemed to be
free of mold as of the Lease commencement date.


(e)           Tenant further agrees that, in the event Landlord notifies Tenant
of Landlord’s intention to remediate mold in the Premises or in any adjoining
property of Landlord, Tenant will provide access to the Premises to permit
Landlord to remediate any such problem.  In the event Landlord determines that
Tenant should vacate the Premises during such remediation which was not caused
by any act or omission of Tenant, its agents, employees, contractors or
invitees, Tenant agrees to relocate, at Landlord’s expense, to another premises
owned by Landlord or an affiliate of Landlord, if necessary, in order for
Landlord to complete such remediation.


38.          Rules and Regulations.


Tenant shall faithfully observe and comply with the rules and regulations
attached hereto as Exhibit C, and with any amendments or modifications thereto
that Landlord shall, from time to time, promulgate with respect to the
Building.  Any such amendments or modifications to the rules and regulations
shall be binding upon Tenant delivery of a copy of them to Tenant.  Landlord
shall not be responsible to Tenant for the nonperformance of any of said rules
and regulations by any other tenants or occupants.


39.          Captions.


The captions of the various sections of this Lease are for convenience only and
are not a part of this Lease.  Such captions shall not be construed to define or
limit any of the provisions of this Lease.


40.          Final and Entire Agreement.


This Lease contains the final and entire agreement between the parties hereto,
and neither they nor their agents shall be bound by any terms, conditions or
representations not herein written.
 
 
24

--------------------------------------------------------------------------------

 
 
41.          Tenant Representative.


The name, address and telephone number of Tenant representative to be contacted
in event of emergency are as follows:
Name:                 Steve Snyder                                   
Address:            20110 Ashbrook Place, Suite 130 
City, State, Zip: Ashburn, VA 20147                       
 
42.          Renewal Option.
 
If Tenant is not then in default under this Lease or any of the provisions
hereof, Tenant may extend the term of this Lease for two (2) additional
successive periods of one (1) year each, by notifying Landlord in writing of its
intention to do so at least ninety (90) days prior to the expiration of the then
current term.  Each such renewal term shall be under the same terms and
conditions as are herein set forth except that the annual rental for each
succeeding renewal term shall be adjusted as follows:
RENTAL RATE FOR THE RENEWAL TERM SHALL BE THE THEN CURRENT RATE ESCALATED BY
THREE PERCENT (3%) THROUGHOUT THE RENEWAL TERM.
 
Notwithstanding the foregoing, Landlord shall have the right to terminate
Tenant's right to renew as herein set forth provided that Landlord gives Tenant
written notice of its intention not to renew Tenant either prior to Tenant's
written notice to Landlord of its intention to renew or within five (5) business
days following Tenant's written notice to Landlord of its intention to
renew.  If Landlord provides its timely notice to Tenant as herein set forth,
then Tenant's rights to renew shall be terminated and Landlord shall be free to
lease the Premises to third parties.
 
43.          Additional Items.
 
Landlord shall provide the Premises in “as-is” condition.  In addition, Landlord
shall clean all carpet and repaint the Premises.


44.          Time.
Time is of the essence for all purposes in this Lease.
 
- Signatures on following page -

 
25

--------------------------------------------------------------------------------

 


WITNESS the hands and seals of the parties hereto as of the day and year first
above written.


WITNESS:
 
LANDLORD:
               
MERRITT-AB5, LLC
By:  Merritt Management Corporation, Agent
         
/s/Jaclyn G. Segafoose
 
By:
  /s/ Scott E. Dorsey                
(SEAL)
Jaclyn G. Segafoose
   
Name: Scott E. Dorsey
Title: President
           
WITNESS/ATTEST:
 
TENANT:
 
STEELCLOUD, INC.
               
By:
  /s/Brian H. Hajost                 
(SEAL)
/s/ Maureen Walters
   
Name: Brian H. Hajost
 
Maureen Walters
   
Title: President & CEO
 

 
 
26

--------------------------------------------------------------------------------

 
 
MERRITT @ ASHBROOK
OFFICE LEASE
BY AND BETWEEN
MERRITT-AB5, LLC, LANDLORD AND
STEELCLOUD, INC., TENANT
 
1.
RENTAL.
1
     
2.
USE.
2
     
3.
SERVICE AND UTILITIES.
2
     
4.
COMPLIANCE WITH LAWS.
4
     
5.
ASSIGNMENT AND SUBLETTING.
4
     
6.
OPERATING COSTS.
5
     
7.
INCREASE IN LANDLORD'S INSURANCE RATES.
6
     
8.
INSURANCE - INDEMNITY.
6
     
9.
ALTERATIONS.
9
     
10.
OWNERSHIP OF ALTERATIONS.
9
     
11.
REPAIRS AND MAINTENANCE.
9
     
12.
DEFAULT.
11
     
13.
DAMAGE OR DESTRUCTION.
12
     
14.
POSSESSION.
13
     
15.
EXTERIOR OF PREMISES - SIGNS.
13
     
16.
RELOCATION.
14
     
17.
FOR RENT/SALE SIGNS.
14
     
18.
WATER AND OTHER DAMAGE.
14
     
19.
RIGHT OF ENTRY.
14
     
20.
TERMINATION OF TERM.
15
     
21.
CONDEMNATION.
15

 
1

--------------------------------------------------------------------------------




22.
SUBORDINATION.
16
     
23.
LANDLORD'S RIGHT TO PERFORM TENANT'S COVENANTS.
16
     
24.
ATTORNMENT.
16
     
25.
NON-WAIVER OF FUTURE ENFORCEMENT.
17
     
26.
PERSONAL PROPERTY TAXES.
17
     
27.
RECORDATION OF LEASE.
17
     
28.
NOTICES.
17
     
29.
WAIVER OF JURY TRIAL.
18
     
30.
SEVERABILITY.
18
     
31.
NON-WAIVER.
18
     
32.
SUCCESSORS AND ASSIGNS.
18
     
33.
SECURITY DEPOSIT.
19
     
34.
NOTICES TO MORTGAGEE.
20
     
35.
ESTOPPEL CERTIFICATE.
20
     
36.
BANKRUPTCY.
20
     
37.
ENVIRONMENTAL PROVISIONS.
23
     
38.
RULES AND REGULATIONS.
24
     
39.
CAPTIONS.
24
     
40.
FINAL AND ENTIRE AGREEMENT.
24
     
41.
TENANT REPRESENTATIVE.
25
     
42.
RENEWAL OPTION.
25
     
43.
ADDITIONAL ITEMS.
25
     
44.
TIME.
25
     
44.
ADDITIONAL ITEMS.
24

 
2

--------------------------------------------------------------------------------


 
EXHIBIT A – LEASE PLAN
EXHIBIT B – LANDLORD’S WORK -Workletter
EXHIBIT C – RULES AND REGULATIONS

 
3

--------------------------------------------------------------------------------

 
[ex10-38pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-38pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-38pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-38pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-38pg05.jpg]
 

--------------------------------------------------------------------------------


 